      Case 2:20-cv-00223-RMP     ECF No. 14    filed 09/11/20   PageID.150 Page 1 of 4




1                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

2
                                                                Sep 11, 2020
3                                                                    SEAN F. MCAVOY, CLERK




4

5                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7    WILDEARTH GUARDIANS;
     WESTERN WATERSHEDS                             NO: 2:20-CV-223-RMP
8    PROJECT; and KETTLE RANGE
     CONSERVATION GROUP,                            SCHEDULING ORDER
9
                               Plaintiffs,
10
            v.
11
     US FOREST SERVICE; GLENN
12   CASAMASSA, Pacific Northwest
     Regional Forester; and RODNEY
13   SMOLDON, Forest Supervisor,

14                             Defendants.

15

16         A telephonic scheduling conference is set in this case for September 18, 2020.

17   The parties filed a Joint Rule 26 Report pursusant to the Scheduling Conference

18   Notice at ECF No. 9.

19         The parties submit that certain claims in this matter are governed by the

20   Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706 and that the matter

21   most likely will be resolved through cross-motions for summary judgment. Id at 10.

     SCHEDULING ORDER ~ 1
      Case 2:20-cv-00223-RMP      ECF No. 14    filed 09/11/20   PageID.151 Page 2 of 4




1    Also, the parties submit that proceeding with a scheduling conference is unnecessary

2    and request that the Court strike the hearing. Id. at 12. The Court has reviewed the

3    parties’ Joint Status Certificate, ECF No. 13, and is fully informed.

4          Accordingly, IT IS HEREBY ORDERED:

5          1.     The Telephonic Scheduling Conference set for September 18, 2020, is

6    STRICKEN.

7          2.     Motion Practice

8                 (a) All parties shall adhere to LCivR 7.

9                 (b) Motions to Expedite, if any, shall be filed separately and noted for

10         hearing at least seven (7) days from the date of filing, pursuant to LCivR

11         7(i)(2)(C). If the matter needs to be heard on a more immediate basis, the

12         party filing the motion shall advise chambers of such.

13                (c) All motions will be heard without oral argument unless oral

14           argument is requested and approved by the Court. If oral argument is

15           desired, the parties must contact the courtroom deputy to acquire a hearing

16           date, see LCivR 7(i)(3)(B), and must advise the courtroom deputy why oral

17           argument would be appropriate.

18                (d) All motion hearings in which oral argument has been approved

19           shall be set for in-person appearance; however, the parties may request to

20           appear telephonically or by video conference. Speaker phones are not

21

     SCHEDULING ORDER ~ 2
      Case 2:20-cv-00223-RMP       ECF No. 14   filed 09/11/20   PageID.152 Page 3 of 4




1          compatible with the Court’s sound system and may not be used for

2          telephonic hearings.

3               (e) Notwithstanding the foregoing procedure, the Court may decide

4         that oral argument is not warranted and proceed to determine any motion

5         without oral argument. See LCivR 7(i)(3)(B)(iii).

6         3.    Administrative Record

7               (a) On or before October 30, 2020, Defendants will certify and lodge

8         the administrative record with the Court and serve the administrative record

9         on Plaintiffs.

10              (b) Plaintiffs shall review the administrative record and the parties

11        agree to confer at the earliest possible time to resolve any questions about the

12        completeness of the administrative record to avoid the need for motion

13        practice, if possible.

14              (c) If needed, Plaintiffs will file a motion to complete the

15        administrative record no later than December 4, 2020.

16        4.     Schedule for Cross-Motions for Summary Judgment

17              (a) If Plaintiffs do not file a motion to complete the administrative

18              record, then the parties shall cross-move for summary judgment on the

19              following schedule:

20                     (i) Plaintiffs’ opening brief in support of its motion for

21                     summary judgement shall be filed on or before January 8, 2021;

     SCHEDULING ORDER ~ 3
      Case 2:20-cv-00223-RMP      ECF No. 14   filed 09/11/20   PageID.153 Page 4 of 4




1                       (ii) Defendants’ combined brief in opposition to Plaintiffs’

2                       motion for summary judgment and in support of Defendants’

3                       cross-motion for summary judgment shall be filed on or before

4                       February 12, 2021;

5                       (iii) Plaintiffs’ combined reply in support of their motion for

6                       summary judgment and brief in opposition to Defendants’ cross-

7                       motion for summary judgment shall be filed on or before March

8                       5, 2021; and

9                       (iv) Defendants’ reply in support of their cross-motion for

10                      summary judgment shall be filed on or before March 26, 2021.

11               (b) If Plaintiffs file a motion to complete the administrative record, the

12               parties shall confer and submit a revised proposed schedule for

13               summary judgment to the Court within seven (7) days after the Court

14               has resolved Plaintiffs’ motion.

15         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

16   this Order and to provide copies to counsel.

17         DATED this September 11, 2020.

18                                                     s/ Rosanna Malouf Peterson
                                                    ROSANNA MALOUF PETERSON
19                                                    United States District Judge

20

21

     SCHEDULING ORDER ~ 4
